Citation Nr: 1746212	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-25 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 24, 2014.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1955.  He is the recipient of a Purple Heart Medal and Combat Infantry Badge.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted a 30 percent rating for PTSD.  An April 2016 rating decision increased the rating to 50 percent, effective April 24, 2014.

In a May 2017 decision, the Board granted an increased rating of 70 percent for PTSD from April 24, 2014, and remanded the issue of entitlement to a rating in excess of 30 percent prior to April 24, 2014, to obtain additional treatment records.  Those treatment records having been obtained and associated with the file, the Board finds that there has been substantial compliance with the prior Remand.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his daughter testified before the undersigned at a Board hearing at the Phoenix RO.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to April 24, 2014, the Veteran's service-connected PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to April 24, 2014, the criteria for a rating in excess of 30 percent for PTSD were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historically, service connection for PTSD was established in February 2008, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective February 2, 2007.  In an April 2016 rating decision, the RO increased the Veteran's rating to 50 percent, effective April 24, 2014.  A May 2017 Board decision increased the rating to 70 percent, effective April 24, 2014.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating;"  and the Board would not need to find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand without the examples listed in the rating criteria it would be difficult to determine the difference between a 30 and 50 percent rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency.  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), global assessment of function (GAF) was a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  This case was certified in October 2016; thus, the DSM-5 applies; however, the Veteran's GAF scores remain relevant.

According to the GAF scale, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Board notes that the GAF scale has been abandoned in the updated fifth edition of the DSM. In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

III. Factual Background Prior to April 24, 2014

In connection with his claim for an increased rating, the Veteran underwent a VA examination in November 2012.  The examiner assessed the Veteran's impairment as equal to that of a mental condition having been formally diagnosed, with symptoms not severe enough either to interfere with occupational and social functioning or to require continuous medication.  (In other words the examiner found a disability that warranted a noncompensable rating under rating criteria.)

The Veteran stated that he had four grown children, with whom he had good relationships.  He attended church services and activities on a regular basis, and had a few friends with whom he socialized.  He lived alone, enjoyed television, and could drive short distances and manage his activities of daily living independently.  He had retired from mining in 1985.  He had worked as a mine operator and copper concentrator.  He said that his work performance had been very good.

He reported mild sleep disturbance that he attributed to sporadic combat-related nightmares.  He also reported mild hypervigilance and exaggerated startled response.  He showed mild anhedonia and mildly poor concentration.  He did not show evidence of a depressed mood.  He denied suicidal or homicidal ideation.

Physically, he showed good eye contact, was casually dressed, groomed, and with good hygiene.  His behavior, speech, affect, and thought processes were normal.  He denied auditory or visual hallucinations.  His memory was within normal limits, and he showed good insight and judgment.  The examiner attributed the symptoms of anxiety and suspiciousness to the Veteran's PTSD diagnosis.  He was assigned a GAF score of 60.

A November 2012 VA treatment note reflects that the Veteran denied anxiety and depression, and had good eye contact.

VA treatment records dated through April 2014 show that the Veteran took Prazosin consistently at bedtime for PTSD.

The Veteran underwent a psychosocial assessment through a VA medical center in May 2013.  He stated that he experienced combat-related nightmares.  He denied suicidal or homicidal ideation.  

An October 2013 note documenting the Veteran's mental status showed that he was alert and oriented to person, place, and time.

The subsequently dated evidence and testimony pertains mainly to the Veteran's level of functioning after the period at issue in this appeal.

IV. Analysis

Collectively, the above evidence reflects that throughout the period under consideration (appeal period prior to April 24, 2014), the Veteran's psychiatric symptoms were not shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 50 percent evaluation.  The evidence does not show that the Veteran exhibited a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; or impaired abstract thinking.

More specifically, the VA treatment records and the November 2012 VA examination report show that his judgment, speech, insight, and appearance were intact.  He denied suicidal and homicidal ideation.  He was oriented to person and place and did not have hallucinations or delusions.  He exhibited only mild memory impairment, mild hypervigilance, and mild sleep disturbance.

Accordingly, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in occupational and social impairment with reduced reliability and productivity as contemplated by the rating criteria for a 50 percent rating.

The Board further finds that the GAF score of 60 assigned during the relevant period does not provide a basis for assigning a higher rating.  As noted above, a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran did not specifically report a higher level of disability during this period.

Finally, the Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD, and, as discussed above, has in fact awarded a higher rating for the period from April 24, 2014 in a prior decision.  However, the Board finds that his symptomatology prior to that date more nearly approximates the criteria for a 30 percent rating.  Therefore, assigning additional staged ratings is not warranted.

In summary, the Board finds that a rating in excess of 30 percent for service connected PTSD is not warranted for the period prior to April 24, 2014.  38 C.F.R. § 4.130, DC 9411.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for PTSD than the 30 percent disability rating presently awarded.


ORDER

Entitlement to an increased rating in excess of 30 percent for PTSD prior to April 24, 2014 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


